KENNETH L. BUETTNER, Presiding Judge,
dissenting.
¶ 1 Because the trial court’s decision that Richbourg’s injury did not arise out of her employment is supported by competent evidence, I would sustain the order.
¶ 2 To prove an injury is compensable under the Workers’ Compensation Act, an employee must prove an accidental injury which both arose out of and in the course of employment. 85 O.S.Supp.1997 § 3(10).
¶3 On appeal, Richbourg first asserts that her injury arose out of her employment because it was the direct result of an employer-created hazard. Richbourg asserts that Employer maintained the cat over which she tripped by feeding' stray cats. Although Richbourg testified that her boss fed stray cats, the trial court may not have inferred that such action created the risk of harm to Richbourg. We also note Richbourg’s testimony that the cat was not in the doorway of the trailer. Richbourg ' therefore did not have to step over the cat to return to her work station.
¶ 4 The court’s implicit finding that the cat was not a risk created by Employer is supported by competent evidence. A claimant has the burden of establishing a causal nexus between the injury and an employer-created risk of harm. American Management Systems, Inc. v. Burns, 1995 OK 58, 903 P.2d 288. That case held that the risk of harm must exceed the ordinary hazards to which the general public is exposed in order for an injury to arise out of employment. No evidence indicated that the risk of tripping over a cat was reasonably related to Rich-bourg’s job duties or that the risk exceeded the ordinary hazards of daily life. See Corbett v. Express Personnel, 1997 OK 40, 936 P.2d 932 (claimant’s injury upon leaving employer’s premises arose out of personal mission where the causative risk encountered *535was neither job-related nor hazards created by the employer).
¶5 Riehbourg also asserts that the trial court erred because her smoke break was not a purely personal mission. Riehbourg argues that Employer acquiesced in her smoke breaks. Of course, mere acquiescence does not change the nature of a personal mission. It is undisputed that Riehbourg was on the job when she fell. Nevertheless, all injuries on an employer’s premises are not compensable. Keith Hensel Optical, supra. Riehbourg seeks to analogize her situation to a case in which an employee was injured while on a bathroom break. Furr v. Wal-Mart, 1998 OK CIV APP 147, 966 P.2d 1193. In Fun) this court reiterated that not all injuries on an employer’s premises are com-pensable. This court explained, however, that personal comfort missions, such as going to the bathroom, are not outside the course of employment. The court noted, however that the claimant had no choice regarding which bathroom facility to use. Thus, in Furr, the injury was caused by an employer supplied risk.
¶ 6 In the instant case, Riehbourg testified that she was allowed to smoke in her office. The instant case is distinguishable from Furr because that opinion did not address smoking breaks and because Rich-bourg had a choice as to where to smoke. She has therefore failed to demonstrate a causative nexus between her employment and the risk of harm. Riehbourg has not presented authority that harm not causally connected to employment, encountered during a smoke break, arises out of employment. Because the trial court could find (1) there is no causal nexus between Richbourg’s employment and the risk of tripping over a cat, or (2) the cat was not an employer supplied risk, there is no need to determine whether Richbourg’s smoke break was a purely personal mission.
¶ 7 The trial court’s order was supported by competent evidence and the trial court could have reasonably inferred from the evidence that Richbourg’s injury was not related to her employment. I respectfully dissent.